Citation Nr: 0913361	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder manifested by abdominal pain, diarrhea, and 
gastrointestinal bleeding, to include as due to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his friend




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 
1958.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, in pertinent part, denied 
entitlement to service connection for the above condition.  

In June 2004, the Veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is of record.

The Veteran's appeal was previously before the Board in May 
2006, when it was remanded for a medical opinion or 
examination.  The requested development has been undertaken 
and the case has been returned to the Board.

In July 2007, the Veteran appears to have made a claim for 
entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.  That issue 
is referred to the RO for adjudication. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic gastrointestinal disorder manifested by abdominal 
pain, diarrhea, and gastrointestinal bleeding was incurred in 
active service.


CONCLUSION OF LAW

Service connection for a chronic gastrointestinal disorder 
manifested by diverticular disease, abdominal pain, diarrhea, 
and gastrointestinal bleeding is warranted.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309, 3.311 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a chronic 
gastrointestinal disorder as a result of exposure to ionizing 
radiation through participation in Operation PLUMBBOB.  
Specifically, the Veteran argues that he was present during 
testing of the Shot SMOKY nuclear device in Desert Rock, 
Nevada, in August 1957.  

Information received from the National Personnel Records 
Center (NPRC) indicates that the Veteran's service records 
are not available due to destruction during a fire at the 
NPRC, in St. Louis, Missouri, in July 1973.  However, the 
Veteran's DD-214 is of record and establishes that he served 
with Company B of the 1st Battle Group, 12th Infantry of the 
Army out of Fort Lewis, Washington.  

According to a fact sheet from the Defense Threat Reduction 
Agency (DTRA), Shot SMOKY was fired from a tower in Desert 
Rock, Nevada, on August 31, 1957.  Troops, consisting of the 
1st Battle Group, 12th Infantry Regiment, 4th Infantry 
Division, Fort Lewis, Washington, observed the shot from 
assembly areas some 13 kilometers from ground zero.  
OPERATION PLUMBBOB (DTRA Fact Sheet, July 2007).  

The Veteran's radiation exposure questionnaires and his 
testimony during his June 2004 DRO hearing indicate that he 
served as the driver for the company commander during the 
detonation of Shot SMOKY and was present in an observation 
ditch several miles from the detonation tower.  

The post-service medical evidence of record establishes that 
the Veteran was admitted to a private hospital in September 
1985 with complaints of persistent diarrhea for the past five 
to six years.  A colonoscopy was performed, and a 
gastrointestinal bleed, internal hemorrhoids with bleeding, 
and hiatal hernia were diagnosed.  

In July 1996, the Veteran complained to his private 
physician, of a three week history of diarrhea.  In September 
1996 another gastrointestinal bleed was reported.  

Treatment records from the East Orange VA Medical Center 
(VAMC) show that in October 1999, the Veteran reported having 
a polyp removed during a colonoscopy one year earlier.  He 
also stated that he had been diagnosed as having internal and 
external hemorrhoids and diverticulosis.  Another colonoscopy 
was performed in November 2001, and the Veteran was treated 
for abdominal cramps and diarrhea in June 2002.  

Upon VA examination in November 2002 the Veteran reporting 
having symptoms of diarrhea, abdominal pain, and bloody 
stools during service that had continued to the present.  A 
CAT scan of the abdomen showed no abnormalities and a recent 
CBC was normal.  The examiner determined that the Veteran had 
been previously diagnosed with a hiatal hernia and 
diverticula, but no abdominal pathology was found on 
diagnostic tests.  

At the June 2004, hearing the Veteran testified that he was 
present during the Shot SMOKY nuclear device test and began 
to experience symptoms of abdominal pain and diarrhea two 
months later.  These gastrointestinal symptoms had continued 
since that time.  

A friend of the Veteran also provided testimony at the June 
2004 hearing.  He testified that he worked with the Veteran 
both before and after the Veteran's active duty service and 
that after the Veteran's separation from service the Veteran 
reported numerous gastrointestinal problems including having 
to use the bathroom many times during the day.  He noted that 
the Veteran had no problems prior to his entry into active 
service.  

In October 2005, the Veteran underwent a private colonoscopy 
that found evidence of diverticulosis in the colon, internal 
hemorrhoids, and polyp in the sigmoid.  Similar findings were 
noted during a July 2006 colonoscopy.  

A June 2006 letter from a VA physician notes that the Veteran 
had reported a history of intermittent rectal bleeding for 
greater than 40 years. 

In December 2006, the Veteran underwent an anal 
sphinceterotomy and fissurectomy.  His physician noted that 
the Veteran had a history of radiation exposure in the 1950s 
and chronic diarrhea on and off for 40 to 50 years.  His last 
colonoscopy did not show radiation colitis, but the doctor 
noted that the Veteran might well have had a radiation injury 
to the small bowel causing his chronic diarrhea.  As a 
consequence of his chronic diarrhea, he had developed an anal 
fissure.  

In July 2007, the Veteran was diagnosed as having carcinoma 
of the prostate.  He was noted to have had a history of a 
chronic skin rash for which he received multiple radiation 
treatments in the 1950s.  This treatment led to chronic 
diarrhea and an anal fissure.  Based on the Veteran's prior 
radiotherapy, the physician was reluctant to consider 
additional radiation therapy. 

Five months later in January 2008, the same doctor 
determined, after speaking to another of the Veteran's 
physicians, that the skin treatment in the 1950s was actually 
ultraviolet therapy and not radiation therapy.  The Veteran 
underwent implantation of radiotherapy seeds in his prostate 
in March 2008.  

The Veteran was provided another VA examination in December 
2008.  After reviewing the claims folder and examining the 
Veteran, the examiner diagnosed diverticular disease, chronic 
diarrhea, an anal fissure, benign polyps, a hiatal hernia, 
and a small hemorrhoid that could have caused his 
gastrointestinal bleed.  As the service records did not show 
any evidence of chronic diarrhea or a gastrointestinal bleed 
other than from radiation therapy, the examiner concluded 
that the Veteran's chronic gastrointestinal conditions were 
not caused by radiation and not related to service.  

A chronic gastrointestinal disorder does not constitute a 
radiogenic disease and is not subject to presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Consequently, service connection cannot be granted 
here on a presumptive basis pursuant to 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d).  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

In addition, as the disability at issue is not a radiogenic 
disease, service connection is not warranted 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311.  

Although service connection is not warranted on a presumptive 
basis or with the procedural requirements of 38 C.F.R. § 
3.311; the Board must determine whether direct service 
connection can be established under 38 C.F.R. § 3.303(d) by 
showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

The record clearly shows current diagnoses of several 
gastrointestinal conditions such as diverticular disease, 
chronic diarrhea, gastrointestinal bleedings, and a hiatal 
hernia.  

In addition, the record establishes that the Veteran's unit 
was present at the testing of the Shot SMOKY nuclear device 
and the Veteran has provided testimony regarding his exposure 
to ionizing radiation from the detonation.  He has also 
testified to the presence of gastrointestinal symptoms in 
service.  While service records are unavailable, the Board 
finds that two of the three elements necessary for service 
connection-current disability and an in-service disease or 
injury-are demonstrated.

The Veteran has also reported a continuity of symptomatology 
since service.  The medical evidence of record does not 
establish treatment for persistent diarrhea or other 
abdominal symptoms until September 1985 when the Veteran 
reported a five or six history of symptoms; the Veteran has 
testified that he had symptoms that had continued since their 
onset in service and a friend testified that that the Veteran 
had experienced gastrointestinal symptoms continuously since 
service.  

The private doctor who performed the Veteran's December 2006 
anal sphincterotomy and fissurectomy provided a competent 
opinion as to a possible nexus between the current disease 
and service, by noting that the Veteran may have a radiation 
injury to the small bowel that had caused chronic diarrhea.  

There has been confusion as to whether the Veteran had 
radiation therapy, but it appears that it was ultimately 
determined that he did not have such therapy prior to the 
onset of his gastrointestinal symptoms.  The only documented 
radiation exposure prior to the onset of symptoms was from 
the weapons testing in service.

In addition, while the December 2008 VA examiner provided an 
opinion against a link between the Veteran's exposure to 
radiation and his gastrointestinal complaints, the examiner's 
rationale for this conclusion is not clear.  The examiner 
appears to have based the opinion on the absence of service 
medical records without consideration of the Veteran's 
reports.  Such an opinion is inadequate.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  It also is inconsistent 
with the record in that it appears to assert that there are 
service treatment records showing radiation therapy.  Finally 
it does not appear to be logical in that it finds there was 
evidence of radiation therapy in service to which chronic 
diarrhea and gastrointestinal bleeding is attributed, but 
then concludes that the claimed disabilities are unrelated to 
radiation.  The opinion could be read as supporting a link 
between current disabilities and service.  

In addition, the gastrointestinal symptoms described by the 
Veteran are capable of lay observation.  Where a Veteran 
reports a continuity of such symptomatology, it is possible 
to grant service connection without requiring supporting 
medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board finds that the evidence regarding the etiology of 
the Veteran's claim is in equipoise.  As noted above, when 
there is an approximate balance of positive and negative 
evidence, the benefit of the doubt is given to the veteran. 
38 U.S.C.A. § 5107 (West 2002); see also Gilbert, 1 Vet. App. 
53 (1990).  

The Board therefore finds that the veteran's current chronic 
gastrointestinal disorder manifested by diverticular disease, 
abdominal pain, diarrhea, and gastrointestinal bleeding is 
related to disease or injury in service, and service 
connection is warranted.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder manifested by abdominal pain, diarrhea, and 
gastrointestinal bleeding is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


